628 N.W.2d 604 (2001)
Anthony LASKA, Respondent,
v.
METROPOLITAN COUNCIL, Self-Insured, Respondent, and
Special Compensation Fund, Relator.
Donald Flower, Respondent,
v.
Metropolitan Council, Self-Insured, Respondent, and
Special Compensation Fund, Relator.
No. C1-01-572.
Supreme Court of Minnesota.
June 28, 2001.
Thomas A. Klint, Babcock, Neilson, Mannella, LaFluer & Klint, Anoka, for Anthony Laska.
Jeffrey J. Lindquist, Pustorino, Tilton, Parrington & Lindquist, PLLC, Minneapolis, for Metropolitan Council.
William H. Getts, William H. Getts, P.A., Minneapolis, for Donald Flower.
Rory H. Foley, Assistant Attorney General, Mike Hatch, Attorney General, St. Paul, for Special Compensation Fund.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed February 28, 2001, be, and the same is, affirmed without opinion. See Minn.R.Civ.App.P. 136.01, subd. 1(b).
Each employee is awarded $600 in attorney fees.
BY THE COURT:
/s/ Russell A. Anderson
Associate Justice
PAGE, J., took no part in the consideration or decision of this case.